USCA4 Appeal: 22-1341      Doc: 20         Filed: 11/22/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1341


        COLUMBIA GAS TRANSMISSION, LLC,

                            Plaintiff - Appellee,

                     v.

        KLINE DEVELOPMENT GROUP, LLC; KENISHCA WALIZADA,

                            Defendants - Appellants.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Patricia T. Giles, District Judge. (1:22-cv-00225-PTG-TCB)


        Submitted: October 25, 2022                                 Decided: November 22, 2022


        Before RUSHING and HEYTENS, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: James P. Campbell, Matthew L. Clark, CAMPBELL FLANNERY, P.C.,
        Leesburg, Virginia, for Appellants. Richard D. Holzheimer, Kang He, Tysons, Virginia,
        Brian D. Schmalzbach, MCGUIREWOODS LLP, Richmond, Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1341       Doc: 20         Filed: 11/22/2022      Pg: 2 of 3




        PER CURIAM:

               Kline Development Group, LLC, and Kenishca Walizada appeal the district court’s

        order granting Columbia Gas Transmission, LLC’s (“Columbia”) motion for a preliminary

        injunction. We review the district court’s decision to grant injunctive relief for an abuse

        of discretion. Roe v. Dep’t of Def., 947 F.3d 207, 219 (4th Cir. 2020). If the district court

        “applied a correct preliminary injunction standard, made no clearly erroneous findings of

        material fact, and demonstrated a firm grasp of the legal principles pertinent to the

        underlying dispute,” no abuse of discretion occurred. Centro Tepeyac v. Montgomery

        Cnty., 722 F.3d 184, 192 (4th Cir. 2013) (en banc). “A plaintiff seeking a preliminary

        injunction must establish that [it] is likely to succeed on the merits, that [it] is likely to

        suffer irreparable harm in the absence of preliminary relief, that the balance of equities tips

        in [its] favor, and that an injunction is in the public interest.” Winter v. Nat. Res. Def.

        Council, Inc., 555 U.S. 7, 20 (2008). “A preliminary injunction is an extraordinary remedy

        that may only be awarded upon a clear showing that the plaintiff is entitled to such relief.”

        Roe, 947 F.3d at 219 (internal quotation marks omitted).

               We have carefully reviewed the parties’ briefs and the joint appendix and find no

        reversible error. ∗ We conclude that the district court did not abuse its discretion in finding

        that Columbia demonstrated a likelihood of irreparable injury in the absence of injunctive

        relief. Accordingly, we affirm the district court’s order. Columbia Gas Transmission, LLC


               ∗
                  We limit our review to the issues raised in Appellants’ opening brief. See United
        States v. Cohen, 888 F.3d 667, 685 (4th Cir. 2018) (explaining that appellant forfeits review
        of “an issue not presented fairly in an appellant’s opening appellate brief”).

                                                      2
USCA4 Appeal: 22-1341     Doc: 20        Filed: 11/22/2022   Pg: 3 of 3




        v. Kline Dev. Grp., LLC, No. 1:22-cv-00225-PTG-TCB (E.D. Va. Mar. 18, 2022). We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                  AFFIRMED




                                                  3